Citation Nr: 0108631	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-11 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  The veteran, who had active 
service from January 1945 to August 1946, appealed that 
decision.  During the course of this claim, the veteran 
relocated, and the appeal has continued from the RO in St. 
Petersburg, Florida.  In his April 1999 substantive appeal, 
the veteran stated that he sought a hearing before an RO 
hearing officer.  However, a January 2001 report of contact 
relates that the veteran had physical problems that precluded 
a hearing, and other information in the claims file reflects 
the veteran's desire that the claim be adjudicated by the 
Board without a hearing.  The veteran's hearing request has 
been withdrawn.


REMAND

The veteran asserts that he has a bilateral hearing loss 
disability and tinnitus as a result of exposure to acoustic 
trauma during service, in particular his six weeks of aerial 
gunnery school.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by a veteran's active service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2000).  With respect to a 
chronic disability subject to presumptive service connection, 
such as sensorineural hearing loss, evidence that the chronic 
disorder was manifested to a compensable degree within the 
prescribed period is sufficient to establish evidence of 
service connection.  See 38 C.F.R. §§ 3.307, 3.309; Traut v. 
Brown, 6 Vet. App. 498, 502 (1994).  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory thresholds in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz, is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies, 500, 1,000, 2,000, 3,000 or 
4,000 are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(the "Act" or "VCAA"), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

In June 1998 correspondence, the RO informed the veteran of 
the information needed to prosecute his claims, and asked the 
veteran to provide a list of treatment providers since 
service.  This correspondence is in substantial compliance 
with the heightened notice requirements of the Act.

In July 1999, the veteran informed the RO that his only 
treatment for the disorders for which he was seeking service 
connection was at the VA medical center in Providence.  A 
June 1998 VA treatment record shows that the veteran was 
referred by the Providence VA medical center to the Jamaica 
Plain, Massachusetts VA medical center audiology department 
for hearing loss treatment.  The resulting report was not 
drafted within the nomenclature of the VA rating criteria for 
rating bilateral hearing loss, and thus is not adequate for 
rating purposes.  In a similar manner, no etiology of 
possible hearing loss is contained in the resulting report.  
In this respect, the Act's requirements for a VA examination 
have not been met.

In light of the above, the veteran's claims are REMANDED for 
the following:




1.  The veteran should be scheduled to 
undergo a VA examination, conducted by 
the appropriate examiner, to determine 
the nature, etiology and extent of any 
bilateral hearing loss and tinnitus found 
to be present.  All necessary studies 
and/or tests should be conducted, and the 
resulting audiology report should be 
written in the nomenclature of the VA 
rating schedule for evaluating hearing 
loss.  The examiner is specifically asked 
whether the veteran has a hearing loss 
disability and tinnitus that can 
reasonably be related to the veteran's 
service, or any incident thereof, 
including exposure to acoustic trauma 
during six weeks of aerial gunnery 
school.  All opinions should be based on 
a clinical examination of the veteran and 
a review of the relevant service medical 
records and other pertinent medical 
evidence contained in the claims file.  A 
complete rationale for all opinions 
expressed must be included in the 
examination report.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

2.  The RO must review the claims file 
and ensure any development required by 
the Veterans Claims Assistance Act of 
2000 is completed with respect to both of 
the veteran's claims.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with the requirements of the Act, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




